Citation Nr: 0726096	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wounds of the left thigh, rated as 10 percent disabling, to 
include entitlement to a separate compensable rating for 
shell fragment wound scarring of the left thigh.

2.  Entitlement to an increased rating for shell fragment 
wounds of the fifth left metatarsal, rated as 10 percent 
disabling, to include entitlement to a separate compensable 
rating for shell fragment wound scarring of fifth left 
metatarsal.

3.  Entitlement to a separate compensable rating for shell 
fragment wound scarring of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 RO decision, which denied 
increased ratings for shell fragment wounds of the left 
forearm, left thigh, and left fifth metatarsal.  In July 
2004, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).

In a decision dated in August 2005, the Board denied the 
appeal.  At the same time, the Board also remanded the issues 
of whether a separate rating was warranted for scars 
associated with the shell fragment wounds of the left 
forearm, left thigh, and left fifth metatarsal to the RO for 
additional development.  In December 2005, the RO issued a 
supplemental statement of the case, reflecting the denial of 
separate ratings for the shell fragment wound residuals.  

In the meantime, the veteran appealed the August 2005 Board 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a September 2006 joint motion to the Court, the 
parties (the veteran and the VA Secretary) agreed to affirm 
the Board's decision regarding an increased rating for shell 
fragment wound residuals of the left forearm, and to vacate 
and remand the Board decision with respect to the other two 
issues, increased ratings for shell fragment wounds of the 
left thigh and left fifth metatarsal.  In an October 2006 
order, the Court granted the joint motion.  Because the 
issues of separate ratings for scars were not yet the subject 
of a Board decision, they were not include in the Court's 
order, and entitlement to a separate compensable rating for 
scars from all three shell fragment wounds remains on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court vacated the prior decision and remanded the case to 
the Board, pursuant to a joint motion for remand, which cited 
failure to provide an adequate examination.  

In a December 1946 rating decision, the veteran was granted 
service connection for residuals of multiple shrapnel wounds.  
These disabilities arose from injuries sustained by the 
veteran as a result of enemy action while serving during 
World War II, and for which he was awarded a Purple Heart 
Medal.  In a March 1947 rating decision, the RO established 
the disability ratings currently in effect.  

Generally, injuries affecting gunshot and shell fragment 
wounds are evaluated as muscle injuries, under 38 C.F.R. § 
4.73 (2006).  Diagnostic Codes 5301-5323 explain the function 
and location of 23 muscle groups for which rating criteria 
are provided.  Ratings are assigned under each code based on 
whether the muscle injury is slight, moderate, moderately 
severe, or severe.  To determine the severity of the injury, 
it is necessary to look at the type of injury, history and 
complaint, and objective findings.  38 C.F.R. § 4.56(d) 
(2006).  Additionally, the cardinal signs and symptoms of 
muscle disability for VA purposes are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement. 3 8 
C.F.R. § 4.56(c) (2006).  

When adjudicating muscle injuries, separate and combined 
ratings may be in order if multiple affected muscle groups 
are identified.  See 38 C.F.R. § 4.55, 4.56, 4.73 (2006).  A 
veteran can be assigned separate ratings for symptoms such as 
scarring, if the symptomatology is distinct and separate.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different function.  38 C.F.R. § 
4.55(a) (2006).  

Here, the veteran was afforded a VA examination in June 2002, 
but the parties agreed that the examination was inadequate, 
because it failed to provide any measurements or description 
of his left thigh shell fragment wounds and scar, or left 
foot shell fragment wound and scar, and failed to identify 
the injured muscles, or address whether he experienced any of 
the cardinal signs and symptoms of muscle disability.  See 
38 C.F.R. §§ 4.46, 4.56(c) (2006).  With respect to his left 
foot shell fragment wound, the examination failed to address 
the veteran's neurological complaints of numbness and 
tingling associated with the left foot wound.  The 
examination also failed to adequately address any functional 
loss suffered as a result of the wounds.  

Thus, the veteran should be scheduled for another VA 
examination in order to adequately determine the severity of 
the veteran's shrapnel wound residuals of his left thigh and 
left foot, as the VA examination report of record is not 
adequate for rating purposes and there is no other evidence 
by which to evaluate the veteran's disabilities.  See 38 
C.F.R. §§ 3.159(c)(4), 19.9 (2006). 

Also, although the veteran has stated that he receives 
treatment at a VA facility, there are no treatment records in 
the claims file dated after the June 2002 VA examination.  
Accordingly, updated treatment records should be obtained as 
well.  

The RO should send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and/or effective date 
will be assigned if his claims are granted, to include an 
explanation as to the information or evidence needed to 
establish such for the claims on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an updated VCAA 
letter, containing information regarding 
assigned ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to this 
claim that he has in his possession.

2.  Obtain VA treatment records pertaining 
to treatment of the veteran's left thigh 
and left foot disabilities, and right 
forearm scar, dated from July 2002 to the 
present.  

3.  Then schedule the veteran for a VA 
examination to determine the extent of 
disability associated with the service-
connected shrapnel wound residuals of the 
left thigh and left foot.  The claims 
folder, and a copy of this REMAND, must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be accomplished, 
including X-rays, and clinical findings 
should be reported in detail.  The 
examiner should review the service medical 
records as to the type of initial injury, 
and evaluate the current residuals of each 
of these two shell fragment wounds.  As to 
each wound site, i.e., left thigh and left 
5th metatarsal, the examiner should report 
on the following:

*  Identify the injured muscles, and 
comment concerning the presence (and 
severity) or absence of the cardinal signs 
and symptoms of muscle disability, i.e., 
loss of power, weakness, lowered threshold 
of fatigue, fatigue pain, impairment of 
coordination, and uncertainty of movement.  
If there was no muscle injury sustained in 
the initial in-service wound, the examiner 
should so state.

*  Assess the functional loss suffered as 
a result of the wounds.  The presence or 
absence of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
be requested to identify any objective 
evidence of pain or functional loss due to 
pain.  The specific functional impairment 
due to pain should be identified, and the 
examiner should be requested to assess the 
extent of any pain.  The examiner should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups).  If this is not 
feasible, the examiner should so state. 

*  As to the left foot wound, assess the 
veteran's complaints of numbness and 
tingling associated with the shell 
fragment wound.  All findings should be 
reported in detail.  The examiner should 
be requested to identify each specific 
muscle group injured by the shrapnel and 
comment upon the nature, extent, and 
current degree of impairment manifested by 
such muscle damage.  The examiner should 
identify, if possible, the track or path 
the shrapnel traveled from its point of 
entry.  The examiner should refer to the 
veteran's SMRs for contemporaneous 
treatment records concerning the injuries.

*  As to the left thigh, left foot, and 
left forearm shell fragment wound scars, 
the examiner should measure the area of 
any scar and describe any impairment, 
including whether it is deep, superficial, 
unstable, painful, or causes limited 
function.

All examination findings, along with a 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
detail.  

4.  After ensuring the adequacy of the 
examination, readjudicate the claims on 
appeal.  In so doing, for the left thigh 
and left foot disabilities, the RO should 
identify any muscle group(s) involved, if 
any and apply the appropriate criteria for 
rating muscle disabilities.  As to the 
left foot, the RO should consider whether 
the condition should be rated based on 
neurological symptoms.  As to the left 
thigh, left foot, and left forearm scars, 
consider whether a separate rating is 
warranted for scars, as to any of these 
conditions.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes citation to any applicable 
neurological and/or scars diagnostic 
codes, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



